DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 02/25/2021 is acknowledged.  The amendment includes the amending of claims 21, 28, and 35.
Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 02/25/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 21-24, 26, 28-31, 13, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos et al. (U.S. PGPUB 2018/0254982), in view of Herlihy et al. (U.S. PGPUB 2017/0236120), in view of Shevade et al. (U.S. PGPUB 2018/0189373), and further in view of Safak (U.S. PGPUB 2019/0180275).
8.	Regarding claims 21, 28, and 35, Apostolopoulos teaches a computer-implemented method, non-transitory computer-readable medium, and computer-implemented system comprising:
A)  sending, using a blockchain transaction acceleration system, a first transaction generated by a first node to an acceleration node in a blockchain, wherein the first transaction is sent to the acceleration node instead of being sent directly to a second node that is an intended recipient of the first transaction, and wherein the first node, the second node, and the acceleration node are different nodes (Paragraphs 15-16, Figures 1-2); 
B)  forwarding, using the blockchain transaction acceleration system, the first transaction from the acceleration node to the second node (Paragraphs 15-16, Figures 1-2); 
C)  sending, from the first node and to the second node, a second transaction (Paragraphs 15-16, Figures 1-2).
	The examiner notes that Apostolopoulos teaches “sending, using a blockchain transaction acceleration system, a first transaction generated by a first node to an acceleration node in a blockchain, wherein the first transaction is sent to the acceleration node instead of being sent directly to a second node that is an intended recipient of the first transaction, and wherein the first node, the second node, and the acceleration node are different nodes” as “In various implementations, a source node 20 (e.g., the first source node 20a) initiates a data transmission 22. In various implementations, a data transmission 22 indicates (e.g., includes) information related to a transaction. In some implementations, the transaction is between a source node 20 and a receiver node 30 (e.g., between the first source node 20a and the second receiver node 30b)” (Paragraph 15) and “In various implementations, the connecting nodes 40 provide communication paths 42 for the data transmission 22. In some implementations, the communication paths 42 include one or more routes that the data transmission 22 traverses to reach the receiver node(s) 30 and/or the ledger nodes 50” (Paragraph 16).  The examiner further notes that the directing of a transaction initiated at a source node (i.e. the claimed first node) to connection node(s) (i.e. the claimed acceleration node) which then forwards the transaction to the receiver node (i.e. the claimed second node) teaches the claimed sending.  Specifically, as shown in Figure 2, source node(s) transmit transactions via the use of connecting nodes (i.e. the claimed acceleration nodes) to receiver node(s) instead of in a direct manner.  The examiner further notes that Apostolopoulos teaches “forwarding, using the blockchain transaction acceleration system, the first transaction from the acceleration node to the second node” as “In various implementations, a source node 20 (e.g., the first source node 20a) initiates a data transmission 22. In various implementations, a data transmission 22 indicates (e.g., includes) information related to a transaction. In some implementations, the transaction is between a source node 20 and a receiver node 30 (e.g., between the first source node 20a and the second receiver node 30b)” (Paragraph 15) and “In various Apostolopoulos teaches “sending, from the first node and to the second node, a second transaction” as “In various implementations, a source node 20 (e.g., the first source node 20a) initiates a data transmission 22. In various implementations, a data transmission 22 indicates (e.g., includes) information related to a transaction. In some implementations, the transaction is between a source node 20 and a receiver node 30 (e.g., between the first source node 20a and the second receiver node 30b)” (Paragraph 15) and “In various implementations, the connecting nodes 40 provide communication paths 42 for the data transmission 22. In some implementations, the communication paths 42 include one or more routes that the data transmission 22 traverses to reach the receiver node(s) 30 and/or the ledger nodes 50” (Paragraph 16).  The examiner further notes that the directing of a transaction initiated at a source node (i.e. the claimed first node) to connection node(s) (i.e. the claimed acceleration node) which then forwards the transaction to the receiver node (i.e. the claimed second node) teaches the claimed sending.  Specifically, as shown in Figure 2, source node(s) transmit transactions via the use of connecting nodes (i.e. the claimed acceleration nodes) to receiver node(s) instead of in a direct manner.  Such transactions can clearly multiple in number such that a first transaction can be sent and a later second transaction can be sent.  
	Apostolopoulos does not explicitly teach:
C)  a second transaction that is a duplicate of the first transaction;
D)  executing, by the second node, a first-received transaction that is received earliest among received transactions that comprise the first transaction and the second transaction;
E)  discarding the received transactions other than the first-received transaction.  
	Herlihy, however, teaches “a second transaction that is a duplicate of the first transaction” as “When a node accepts a transaction from a client or receives one from a peer, it must send that transaction to each of its peers, unless the transaction has already been included in a committed block. All such transactions must be sent in the same order to each peer, in the same order they were received from each peer, and preserving the acceptor ID order for transactions from the same acceptor. There is one exception: a transaction received from multiple peers should be included in the outgoing order once only, and later duplicates are dropped” (Paragraph 68) and “a local hash map may be used to map transactions to ordering keys, thereby facilitating efficient quashing of duplicate transactions, as well as efficient removal from the Merkle tree when a transaction is included in a newly-committed block” (Paragraph 105), “executing, by the second node, a first-received transaction that is received earliest among received transactions that comprise the first transaction and the second transaction” as “When a node accepts a transaction from a client or receives one from a peer, it must send that transaction to each of its peers, unless the transaction has already been included in a committed block. All such transactions must “discarding the received transactions other than the first-received transaction” as “When a node accepts a transaction from a client or receives one from a peer, it must send that transaction to each of its peers, unless the transaction has already been included in a committed block. All such transactions must be sent in the same order to each peer, in the same order they were received from each peer, and preserving the acceptor ID order for transactions from the same acceptor. There is one exception: a transaction received from multiple peers should be included in the outgoing order once only, and later duplicates are dropped” (Paragraph 68) and “a local hash map may be used to map transactions to ordering keys, thereby facilitating efficient quashing of duplicate transactions, as well as efficient removal from the Merkle tree when a transaction is included in a newly-committed block” (Paragraph 105).
	The examiner further notes that the secondary reference of Herlihy teaches the concept of quashing/dropping (i.e. discarding) later duplicate transaction(s) of earlier transactions in a blockchain system.  The combination would result in preventing duplicative transactions in the blockchain system of Apostolopoulos. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Herlihy’s would have allowed Apostolopoulos’s to provide a method for detecting potential manipulations of blockchain systems, as noted by Herlihy (Paragraph 7).
	Apostolopoulos and Herlihy do not explicitly teach:
F)  wherein the discarding comprises:  comparing a first digital signature of the first-received transaction with a second digital signature of a particular transaction of the received transactions; 
G)  wherein the first digital signature is generated by encrypting a hash value of at least a part of the first-received transaction; and
H)  in response to determining that the first digital signature corresponds to the second digital signature, discarding the particular transaction.
	Shevade, however, teaches “wherein the discarding comprises:  comparing a first digital signature of the first-received transaction with a second digital signature of a particular transaction of the received transactions” as “clients of the storage service may wish to enforce idempotency requirements on state transitions, e.g., to ensure that duplicate writes are not applied to one or more of the data stores. In order to avoid duplicate transitions, one or more exclusion signatures 522 (which may also be referred to as de-“wherein the first digital signature is generated by encrypting a hash value of at least a part of the first-received transaction” as “In at least some embodiments, a de-duplication signature 506 may represent the data items written in the corresponding transition in a different way (e.g., with a hash value generated using a different hash function, or with a hash value stored using more bits) than the write set descriptors. Such different encodings of the write set may be used for de-duplication versus read-write conflict detection for any of a number of reasons” (Paragraph 50), and “in response to determining that the first digital signature corresponds to the second digital signature, discarding the particular transaction” as “clients of the storage service may wish to enforce idempotency requirements on state transitions, e.g., to ensure that duplicate writes are not applied to one or more of the data stores. In order to avoid duplicate transitions, one or more exclusion signatures 522 (which may also be referred to as de-duplication signatures) may be generated by the client-side component, and included with a de-duplication check delimiter 520 in a de-duplication constraint descriptor 518. To determine whether the requested is a duplicate of an earlier transition, another TR set 559 may be identified, e.g., by the LTM's conflict detector, in the depicted embodiment starting at a sequence number corresponding to de-duplication check delimiter 520, and ending at the most recent transition record 552F. For each of the transition records in set 559, the conflict detector may check whether the de-duplication signature 506 stored in the transition record matches the exclusion signature(s) 522 of the requested transition. If such a match is found, this would indicate that the requested transition is a duplicate… In other embodiments, a duplicate transition request may be explicitly rejected” (Paragraph 48).
	The examiner further notes that although the secondary reference of Herlihy clearly determines duplicate transactions (and discards a later duplicate transaction), Shevade (see also Figure 5) clearly teaches the rejection (i.e. discarding) of duplicate writes (i.e. transactions) based on a comparison of signatures.  The combination would result in the comparison (via signatures) of earlier and later transactions for duplicate detection and discarding (of the later transaction).  Moreover, such signatures are clearly generated via the use of hashing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Shevade’s would have allowed Apostolopoulos’s and Herlihy’s to provide a method for improving indempotency checking in distributed systems, as noted by Shevade (Paragraph 48).
	Apostolopoulos, Herlihy, and Shevade do not explicitly teach:
G)  using a private key associated with the first node.
	Safak, however, teaches “using a private key associated with the first node” as “Once the transaction order is generated, the computing device 102 may generate a cryptographic checksum for the transaction order. In some embodiments, the cryptographic checksum may be generated via hashing the transaction order, which may be performed by applying one or more hashing algorithms to the transaction order, where the hashing algorithm(s) applied and the order of application thereof may be predetermined by the computing device 102 and, in some cases, known to the issuing institution 106. For instance, as part of the provisioning of the account token to the computing device 102, the issuing institution 106 (e.g., or a third party, such as a token service provider, chip manufacturer, wallet service provider, mobile device vendor, payment network, etc., as applicable) may also specify the hashing algorithms and order of application to the computing device 102 for use in generating the cryptographic checksum of the transaction order. In some cases, such data may be stored in the computing device 102, such as in a digital wallet application program used in the storage and conveyance of the account token. In an exemplary embodiment, the computing device 102 may also digitally sign the cryptographic checksum using the account private key” (Paragraph 30).
	The examiner further notes that the secondary reference of Safak explicitly teaches the use of a private key of a computer (i.e. node) as a basis for generating digital signatures.  The combination would result in the use of private keys for the process of generating signatures of Shevade.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Safak’s would have allowed Apostolopoulos’s, Herlihy’s, and Shevade’s to provide a method for reducing fraud in blockchain systems, as noted by Safak (Paragraph 4).

Regarding claims 22, 29, and 36, Apostolopoulos further teaches a computer-implemented method, non-transitory computer-readable medium, and computer-implemented system comprising:
A)  wherein forwarding the first transaction from the acceleration node to the second node comprises: forwarding the first transaction to a recipient-side acceleration node (Paragraphs 15-16, Figures 1-2); and 
B)  forwarding, by the recipient-side acceleration node, the first transaction to the second node (Paragraphs 15-16, Figures 1-2).
	The examiner notes that Apostolopoulos teaches “wherein forwarding the first transaction from the acceleration node to the second node comprises: forwarding the first transaction to a recipient-side acceleration node” as “In various implementations, a source node 20 (e.g., the first source node 20a) initiates a data transmission 22. In various implementations, a data transmission 22 indicates (e.g., includes) information related to a transaction. In some implementations, the transaction is between a source node 20 and a receiver node 30 (e.g., between the first source node 20a and the second receiver node 30b)” (Paragraph 15) and “In various implementations, the connecting nodes 40 provide communication paths 42 for the data transmission 22. In some implementations, the communication paths 42 include one or more routes that the data transmission 22 traverses to reach the receiver node(s) 30 and/or the ledger nodes 50” (Paragraph 16).  The examiner further notes that, as shown in Figure 2, one connecting node (i.e. an acceleration node) can forward a transaction to another connecting node (i.e. a recipient-side acceleration node) that then forwards the transaction to the receiving node (i.e. the claimed second node).  The examiner further notes that Apostolopoulos teaches “forwarding, by the recipient-side acceleration node, the first transaction to the second node” as “In various implementations, a source node 20 (e.g., the first source node 20a) initiates a data transmission 22. In various implementations, a data transmission 22 indicates (e.g., includes) information related to a transaction. In some implementations, the transaction is between a source node 20 and a receiver node 30 (e.g., between the first source node 20a and the second receiver node 30b)” (Paragraph 15) and “In various implementations, the connecting nodes 40 provide communication paths 42 for the data transmission 22. In some implementations, the communication paths 42 include one or more routes that the data transmission 22 traverses to reach the receiver node(s) 30 and/or the ledger nodes 50” (Paragraph 16).  The examiner further notes that, as shown in Figure 2, one connecting node (i.e. an acceleration node) can forward a transaction to another connecting node (i.e. a recipient-side acceleration node) that then forwards the transaction to the receiving node (i.e. the claimed second node).

Apostolopoulos further teaches a computer-implemented method, non-transitory computer-readable medium, and computer-implemented system comprising:
A)  wherein the acceleration node forwards transactions to one or more specific acceleration nodes in different networks (Paragraph 16, Figures 1-2).
	The examiner notes that Apostolopoulos teaches “wherein the acceleration node forwards transactions to one or more specific acceleration nodes in different networks” as “the connecting nodes 40 provide communication paths 42 for the data transmission 22. In some implementations, the communication paths 42 include one or more routes that the data transmission 22 traverses to reach the receiver node(s) 30 and/or the ledger nodes 50. In some implementations, the connecting nodes 40 are connected wirelessly (e.g., via satellite(s), cellular communication, Wi-Fi, etc.). In such implementations, the communication paths 42 include wireless communication paths. In some implementations, the connecting nodes 40 are connected via wires (e.g., via fiber-optic cables, Ethernet, etc.). In such implementations, the communication paths 42 include wired communication paths. More generally, in various implementations, the communication paths 42 includes wired and/or wireless communication paths” (Paragraph 16).  The examiner further notes that, as shown in Figure 2, one connecting node (i.e. an acceleration node) can forward a transaction to another connecting node (i.e. a recipient-side acceleration node).  Moreover, connecting nodes can communicate with one another over satellite (i.e. can be on different networks).

Regarding claims 24, 31, and 38, Apostolopoulos further teaches a computer-implemented method, non-transitory computer-readable medium, and computer-implemented system comprising:
A)  wherein the first node and the second node are in different networks (Paragraph 16, Figures 1-2).
	The examiner notes that Apostolopoulos teaches “wherein the first node and the second node are in different networks” as “the connecting nodes 40 provide communication paths 42 for the data transmission 22. In some implementations, the communication paths 42 include one or more routes that the data transmission 22 traverses to reach the receiver node(s) 30 and/or the ledger nodes 50. In some implementations, the connecting nodes 40 are connected wirelessly (e.g., via satellite(s), cellular communication, Wi-Fi, etc.). In such implementations, the communication paths 42 include wireless communication paths. In some implementations, the connecting nodes 40 are connected via wires (e.g., via fiber-optic cables, Ethernet, etc.). In such implementations, the communication paths 42 include wired communication paths. More generally, in various implementations, the communication paths 42 includes wired and/or wireless communication paths” (Paragraph 16).  The examiner further notes that, as shown in Figure 2, one connecting node (i.e. an acceleration node) can forward a transaction to another connecting node (i.e. a recipient-side acceleration node).  Moreover, connecting nodes can communicate with one another over satellite (i.e. can be on different networks, which in turn, results in the source and receiver nodes being in different networks).

Apostolopoulos further teaches a computer-implemented method, non-transitory computer-readable medium, and computer-implemented system comprising:
A)  wherein the blockchain transaction acceleration system is implemented in one or more nodes in the blockchain or in a server accessible by the blockchain (Abstract, Figures 1-2).
	The examiner notes that Apostolopoulos teaches “wherein the blockchain transaction acceleration system is implemented in one or more nodes in the blockchain or in a server accessible by the blockchain” as “Various implementations disclosed herein enable adjusting the performance of at least a portion of communication paths associated with a distributed ledger. In various implementations, a method includes determining a quality of service value for a data transmission over the communication paths provided by a first plurality of network nodes. In some implementations, the data transmission is associated with the distributed ledger. In various implementations, the method includes determining one or more configuration parameters for at least one of the first plurality of network nodes based on a function of the quality of service value. In various implementations, the method includes providing the one or more configuration parameters to the at least one of the first plurality of network nodes” (Abstract).  The examiner further notes that the system of Apostolopoulos clearly is implemented in a blockchain environment.  Moreover, Figures 1 and 2 clearly depict such an environment. 
9.	Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos et al. (U.S. PGPUB 2018/0254982), in view of Herlihy et al. (U.S. PGPUB 2017/0236120), in view of Shevade et al. (U.S. PGPUB 2018/0189373), and further in view of Safak (U.S. PGPUB 2019/0180275) as applied to claims 21-24, 26, 28-31, 13, 35-38, and 40, and further in view of Finlow-Bates et al. (U.S. PGPUB 2016/0086175).
10.	Regarding claims 25, 32, and 39, Apostolopoulos, Herlihy, Shevade, and Savak do not explicitly teach a computer-implemented method, non-transitory computer-readable medium, and computer-implemented system comprising:
A)  wherein the first node sends a copy of the first transaction directly to the second node.
	Finlow-Bates, however, teaches “wherein the first node sends a copy of the first transaction directly to the second node” as “the request message may be transmitted to one or more of the devices of the system 306 on which a transaction ledger, such as the ledger 140 depicted in FIG. 1, is maintained (the request message 310 may be communicated to the devices maintaining the ledger either directly by the requesting device 302, or indirectly via intermediate nodes en route to the device(s) maintaining the transaction ledger for the P2P system)” (Paragraph 69).
	The examiner further notes that the secondary reference of Finlow-Bates teaches the concept of sending transactions in a direct manner in a distributed ledger environment.  The combination would result in the sending of a copy of the transaction in Apostolopoulos directly from the source and receiver.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Finlow-Bates’s would have allowed Apostolopoulos’s, Herlihy’s, Shevade’s, and Savak’s to provide a method for directly communicating transactions, as noted by Finlow-Bates (Paragraph 69).
Allowable Subject Matter
11.	Claims 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, although Apostolopoulos clearly teaches the use of statistics and the sending of transactions in a block-chain environment via intermediate nodes, Karame teaches the well-known concept of forwarding transactions in blockchain environments, and Peek teaches the concept of sending transactions to a different target which then forwards the transaction to an intended target, there is no specific prior art that teaches the sending of a transaction in a blockchain to an accelerant node based on the determination that such a sending will be faster than direct sending, in conjunction with the rest of the limitations of the independent claims.
Response to Arguments
12.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied art of Shevade and Savak).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,756,217 issued to Peek on 17 June 2014.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to direct transactions).
U.S. PGPUB 2018/0097779 issued to Karame et al. on 05 April 2018.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to forward transactions in a blockchain).
U.S. PGPUB 2019/0340267 issued to Vo et al. on 07 November 2019.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to forward transactions in a blockchain).
U.S. PGPUB 2019/0340267 issued to Russinovich et al. on 09 August 2018.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to forward transactions in a blockchain).
Contact Information

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 02, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168